Case 1:16-cv-00550-MU Document 87 Filed 09/02/20 Page 1 of 12                    PageID #: 404




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JAMES DELESTER CRANDLE,                      :

       Plaintiff,                            :

vs.                                          :      CA 16-0550-MU

C.O. SIMS, et al.,                           :

       Defendants.


                          MEMORANDUM OPINION AND ORDER

       This matter came on for an evidentiary hearing/bench trial before the

undersigned on August 25, 2020. Upon consideration of the evidentiary hearing

testimony and the exhibits admitted without objection, the Court enters this

memorandum opinion and order pursuant to 28 U.S.C. § 636(c), Fed.R.Civ.P. 73, and

S.D. Ala. GenLR 73(b) & (d).1

                              PROCEDURAL BACKGROUND

       James Delester Crandle originally filed a § 1983 complaint in this Court on

November 1, 2016, against Correctional Officers La’Tre Thompson and Ta’Eric Sims

and Lieutenant Tunglia Hawkins, arising out of a September 6, 2016 incident at the

Mobile County Metro Jail in which Thompson and Sims allegedly entered his cell and

assaulted him (that is, they used excessive and unnecessary force against him). (See



       1
                The parties consented to the exercise of jurisdiction by the undersigned on August
25, 2020. (See Doc. 84 (“In accordance with provisions of 28 U.S.C. §636(c) and Fed.R.Civ.P.
73, the parties in this case consent to have a United States magistrate judge conduct any and all
proceedings in this case, including the trial, order the entry of a final judgment, and conduct all
post-judgment proceedings.”); see also Doc. 85 (endorsed order of reference)).
Case 1:16-cv-00550-MU Document 87 Filed 09/02/20 Page 2 of 12                      PageID #: 405




Doc. 1). Crandle also claimed that Lt. Hawkins was an accessory to the excessive use

of force by leaving him in pain and suffering from the assault by the two correctional

officers. (See id. at 5-6). The Court construed the claims asserted against Thompson

and Sims to be claims of excessive force, failure to intervene, and delay in medical

care, and the claim against Lt. Hawkins as delay in medical care. (See Doc. 43, at 2).

The Court granted summary judgment in favor of all three Defendants with respect to

the delay in medical care claim but denied it with respect to Crandle’s Fourteenth

Amendment constitutional claim of excessive use of force and failure to intervene

asserted against Defendants Ta’Eric Sims and La’Tre Thompson. (Compare Doc. 44

with Doc. 43, at 22).

                   PERTINENT EVIDENTIARY HEARING TESTIMONY

       Crandle was housed in the suicide wedge2 at the Mobile County Metro Jail on

September 6, 2016.3 All inmates in that wedge were on lockdown 23 hours out of each

day. Around 6:00 a.m. on September 6, 2016, the inmates were in their cells eating a

breakfast that was served on a Styrofoam tray with a plastic spork. At 6:15 a.m., the

roving wedge officers, Sims and Thompson, were retrieving the inmates’ trays and

sporks cell by cell before shift change.4 When Crandle’s cell door was opened by the



       2
                 This section of the jail consists of eight cells housing inmates who are on suicide
watch because of suicidal ideations/statements or past attempts to commit suicide. The inmates
in this unit are closely monitored, with the floor officers checking each inmate every 15 minutes.
       3
               Crandle testified that he was arrested and placed in the Mobile Metro Jail on July
29, 2016, on a felony murder charge. Crandle pled guilty to murder on February 2, 2020. (See
Doc. 86, Defendants’ Exhibit 3).
       4
               Crandle, Sims and Thompson agree that Crandle had earlier expressed his
displeasure with the officers due to their failure to turn on the televisions at 6:00 a.m.

                                                  2
Case 1:16-cv-00550-MU Document 87 Filed 09/02/20 Page 3 of 12                         PageID #: 406




Pod officer, Thompson, followed close by Sims, entered the doorway of Crandle’s cell.

Thompson issued several verbal orders, and Sims one verbal order, to Crandle to back

up to the rear of the cell so the officers could remove his tray and spork. During the

course of these verbal commands, Thompson extended his arm in front of his person,

motioning Crandle to move back. Instead of following the officers’ verbal directions,

Crandle got into a fighting stance (with one leg forward and one leg back) and then

slapped hard (in a downward fashion) at Thompson’s extended arm, knocking

Thompson’s hand/arm down5 .6 Thompson’s reflex reaction was the delivery of two

closed-fist blows to Crandle’s face to gain control of the situation,7 after which

Thompson and Sims took Crandle to the ground and restrained him.8 The struggle on



       5
              Even Crandle admitted that he slapped Thompson’s hand/arm. Accordingly, the
Court does not regard as significant any failure of the officers to include this fact in their written
reports produced immediately after the incident.
       6
               Crandle testified that he “batted/tapped” Thompson’s hand down because the
officer’s hand was “in [his] way.”
       7
                There can also be little question, based on a review of Sims’ narrative report, but
that Officer Sims struck Crandle twice with a closed fist (once to the forehead and once to the left
side of his ribcage). (See Doc. 86, Plaintiff’s Exhibit 12). The undersigned, however, does not
find credible Plaintiff’s evidentiary hearing testimony that Thompson struck him approximately 10
times with a closed fist to the left side of the face and ribs and that Sims struck his head two to
three times, as the Defendants’ evidentiary testimony and contemporaneous reports completed
at the time of the incident (see id., Plaintiff’s Exhibits 11 & 12) establish that Crandle was not
struck the number of times he claims. Moreover, the officers’ testimony that the blows were
instantaneous (happening in “a split second”) and occurred before Crandle was taken to the
ground and restrained is inherently credible and finds further support in the NaphCare medical
records, which reveal only slight swelling of the left jaw, no swelling, bruising or deformity of
Crandle’s throat, and no evidence of a busted lip or nose that Crandle claimed during the hearing
that he sustained on September 6, 2016 (see id., Plaintiff’s Exhibit 13).
       8
              The Mobile County Sheriff’s Office Standard Operating Procedure on Use of
Force essentially states that physical force is never to be used for punishment and, further, that
when using physical force, the least amount of force necessary to control a situation is the force
(Continued)

                                                   3
Case 1:16-cv-00550-MU Document 87 Filed 09/02/20 Page 4 of 12                        PageID #: 407




the ground lasted a while because of Crandle’s active resistance; however, there was

no testimony or evidence offered establishing that Sims and Thompson continued to

strike Crandle with their fists once he was on the ground nor anything remotely

suggesting that the officers continued their assault once Crandle was restrained in

handcuffs. While the officers were not scared for their lives during the altercation, they

did fear being hit and injured by Crandle.

       Crandle was transported to the health clinic where personnel noted slight

swelling to Plaintiff’s left jaw but no swelling, bruising or deformity was noted to the

throat and no distress was noted. (Plaintiff’s Hearing Exhibit 13). An x-ray of the jaw

was ordered and taken the following day, September 7, 2016; however, the x-ray

revealed no acute/ significant findings. (See id.). While in the clinic on the morning of

the incident, Crandle refused proffered Ibuprofen for pain.9

                                   CONCLUSIONS OF LAW

       A. Excessive Use of Force and Failure to Protect/Intervene.

       The pivotal issue in this case, as set forth on summary judgment (see Doc. 43),

is whether the defense of qualified immunity acts as a bar for suit against Defendants

Thompson and Sims in their individual capacities. Qualified immunity offers complete

protection for individual government officials performing discretionary functions “insofar

as their conduct does not violate clearly established statutory or constitutional rights of



to be utilized. (See Doc. 86, Plaintiff’s Exhibit 10). According to Sims, had the officers’ retreated
once Crandle hit Thompson’s hand, the officers would effectively be ceding control of the jail to
the inmates.
       9
                Crandle testified that he refused the medication because Ibuprofen “eats” the
lining of the stomach.

                                                  4
Case 1:16-cv-00550-MU Document 87 Filed 09/02/20 Page 5 of 12                PageID #: 408




which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

818, 102 S.Ct. 2727, 2738, 73 L.Ed.2d 396 (1982). “Qualified immunity balances two

important interests–the need to hold public officials accountable when they exercise

power irresponsibly and the need to shield officials from harassment, distraction, and

liability when they perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223,

231, 129 S.Ct. 808, 815, 172 L.Ed.2d 565 (2009). A party is eligible to claim qualified

immunity if he was “engaged in a ‘discretionary function’ when he performed the acts of

which the plaintiff complains.” Holloman ex rel. Holloman v. Harland, 370 F.3d 1252,

1264 (11th Cir. 2004) (citation omitted). The parties are in agreement that Sims and

Thompson were acting within their discretionary authority at the time the complaint

arose. (See generally Doc. 68, Joint Pretrial Document). Crandle bears the burden now

to establish that qualified immunity is inappropriate. Lee v. Ferraro, 284 F.3d 1188,

1194 (11th Cir. 2002).

       The Supreme Court has adopted a two-step analysis for resolving claims of

qualified immunity. Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 2156, 150

L.Ed.2d 272 (2001), overruled in part on other grounds by Pearson v. Callahan, 555

U.S. 223, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). First, a court must decide whether the

facts established by a plaintiff “show the [defendants’] conduct violated a constitutional

right[.]” Id. Second, the court must decide “whether the right was clearly established.” Id.

The determination of these elements may be conducted in any order. Pearson, supra,

555 U.S. at 236, 129 S.Ct. at 818. In this particular case, the Court will first determine

whether the evidence presented during the evidentiary hearing establishes a

constitutional violation.

                                              5
Case 1:16-cv-00550-MU Document 87 Filed 09/02/20 Page 6 of 12                PageID #: 409




       Given that Plaintiff Crandle, at all times relevant to this excessive-use-of-force

action, was a pretrial detainee at the Mobile County Metro Jail, “’the Due Process

Clause of the Fourteenth Amendment, not the Eighth Amendment’s prohibition against

cruel and unusual punishment, governs our analysis.’” Jacoby v. Mack, 755 Fed.Appx.

888, 896 (11th Cir. Nov. 8, 2018), quoting Goodman v. Kimbrough, 718 F.3d 1325,

1331 n.1 (11th Cir. 2013); see Kingsley v. Hendrickson, 576 U.S. 389, 400, 135 S.Ct.

2466, 2475, 192 L.Ed.2d 416 (2015) (noting “pretrial detainees (unlike convicted

prisoners) cannot be punished at all . . . .”); cf. Piazza v. Jefferson County, Alabama,

923 F.3d 947, 952 (11th Cir. 2019) (“After Kingsley, then, if force used against a pretrial

detainee is more severe thanis necessary to subdue him or otherwise achieve a

permissible governmental objective, it constitutes ‘punishment’ ant is therefore

unconstitutional.”).

       In Kingsley, the Supreme Court identified two separate state-of-mind questions

that must be considered when evaluating excessive force claims of pretrial detainees.

“The first concerns the defendant’s state of mind with respect to his physical acts–i.e.,

his state of mind with respect to the bringing about of certain physical consequences in

the world.” 576 U.S. at 395, 135 S.Ct. at 2472. In other words, a defendant must

possess a purposeful, knowing, or reckless state of mind – negligent conduct will not

suffice. Here, Defendants do not dispute that Sims and/or Thompson punched Crandle

with closed fists. “The second question concerns the defendant’s state of mind with

respect to whether his use of force as ‘excessive’.” Kingsley, supra, 576 U.S. at 395,

135 S.Ct. at 2472.

       [O]bjective reasonableness turns on the “facts and circumstances of each
       particular case.” Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct. 1865,
                                              6
Case 1:16-cv-00550-MU Document 87 Filed 09/02/20 Page 7 of 12                     PageID #: 410




       104 L.Ed.2d 443 (1989). A court must make this determination from the
       perspective of a reasonable officer on the scene, including what the officer
       knew at the time, not with the 20/20 vision of hindsight. See ibid. A court
       must also account for the “legitimate interests that stem from [the
       government’s] need to manage the facility in which the individual is
       detained,” appropriately deferring to “policies and practices that in th[e]
       judgment” of jail officials “are needed to preserve internal order and
       discipline and to maintain institutional security.” Bell v. Wolfish, 441 U.S.
       520, 540, 547, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979).

       Considerations such as the following may bear on the reasonableness or
       unreasonableness of the force used: the relationship between the need for
       force and the amount of force used; the extent of the plaintiff’s injury; any
       effort made by the officer to temper or to limit the amount of force; the
       severity of the security problem at issue; the threat reasonably perceived
       by the officer; and whether the plaintiff was actively resisting.10 See, e.g.,
       Graham, supra, at 396, 109 S.Ct. 1865. We do not consider this list to be
       exclusive. We mention these factors only to illustrate the types of objective
       circumstances potentially relevant to a determination of excessive force.

Id. (footnote added); see also Piazza, supra, 923 F.3d at 953 (“Obviously, ‘legitimate

interests’—including the need to ‘preserve order and discipline’ and ‘maintain

institutional security’—may at times require jail officers to use force. And of course,

officers facing disturbances are often forced to make ‘split-second judgments’ about the

need for such force ‘in circumstances that are tense, uncertain, and rapidly evolving.’

Because of this, we can’t (and won’t) evaluate a pretrial detainee’s excessive-force

challenge in a glib, post-hoc fashion or ‘with the 20/20 vision of hindsight.’ Instead, we

must do our best to consider the situation through the lens of ‘a reasonable officer on

the scene.’” (internal citations omitted)).




       10
               In the Joint Pretrial Document (Doc. 68), the parties stated that “[t]he essential
evidentiary inquiry in [excessive force/failure to intervene] cases is the objective reasonableness
of the force used given the totality of the circumstances.” (Id. at 1).

                                                 7
Case 1:16-cv-00550-MU Document 87 Filed 09/02/20 Page 8 of 12                  PageID #: 411




       In evaluating the objective reasonableness of the Defendants’ actions, this Court

assesses the totality of the situation, including the factors identified in Kingsley.

Before turning to the facts of this case and their relation to the factors identified in

Kingsley, the Court recognizes first that an inmate “is not at liberty to ignore or disobey,

without consequence, the lawful orders of his custodians or the rules and regulations of

a jail.” West v. Sconyers, 2010 WL 4822084, *7 (M.D. Ala. Nov. 3, 2010), report and

recommendation adopted, 2010 WL 4823384 (M.D. Ala. Nov. 22, 2010). Consequently,

any act of defiance permits the use of some force; however, “government officials may

not use gratuitous force against a prisoner who has been already subdued or . . .

incapacitated.” Skrtich v. Thornton, 280 F.3d 1295, 1303 (11th Cir. 2002) (citations

omitted). Moreover, “words alone do not justify the excessive use of force against a

pretrial detainee[,]” United States v. Cobb, 905 F.2d 784, 789 (4th Cir. 1990), cert.

denied sub nom. Hatcher v. United States, 498 U.S. 1049, 111 S.Ct. 758, 112 L.Ed.2d

778 (1991), nor may force, such as punching a suspect or detainee, be used when he is

not resisting, see, e.g., Hadley v. Gutierrez, 526 F.3d 1324, 1334 (11th Cir. 2008)

(“punching a non-resisting criminal suspect for no apparent reason other than malice . .

. is not protected by our constitution”). Likewise, verbal defiance coupled with the failure

to follow an order does not support the use of gratuitous force, see Sawyer v. Asbury,

537 Fed.Appx. 283, 294-95 (4th Cir. Aug. 13, 2013), abrogated on other grounds as

recognized in Brooks v. Johnson, 924 F.3d 104 (4th Cir.2019), and a detainee’s single

strike at an officer may “not necessarily justify the deputy responding with two to three

punches or necessitate that the other officers apply additional force” to the detainee.

Cortes v. Broward County, Florida, 758 Fed.Appx. 759, 765 (11th Cir. Dec. 18, 2018). In

                                               8
Case 1:16-cv-00550-MU Document 87 Filed 09/02/20 Page 9 of 12                PageID #: 412




contrast, however, fist strikes, kicks, or taser usage may be reasonable uses of force

against an individual actively resisting an officer. See, e.g., Baker v. Clements, 760

Fed.Appx. 954, 957 (11th Cir. Feb. 4, 2019) (fist strike was objectively reasonable

where plaintiff “attempted to evade arrest by flight and had refused multiple orders to

get on the ground, to stop resisting, and to give his hands to the officers.”); Mobley v.

Palm Beach County Sheriff Dep’t, 783 F.3d 1347, 1355 (11th Cir. 2015) (use of force,

including striking, kicking, and tasing, was reasonable where the plaintiff “refus[ed] to

surrender his hands to be cuffed despite the application of escalating force and

repeated use of a taser”). And, finally, “’[o]nce a prisoner has stopped resisting there is

no longer a need for force, so the use of force thereafter is disproportionate to the

need.’” Piazza, supra, 923 F.3d at 953, quoting Danley v. Allen, 540 F.3d 1298, 1309

(11th Cir. 2008), abrograted on other grounds by Kingsley, supra; see also id.

(“[B]ecause force in the pretrial detainee context may be defensive or preventative—but

never punitive—the continuing use of force is impermissible when a detainee is

complying, has been force to comply, or is clearly unable to comply.”).

       In this case, the undersigned must determine whether the force used against

Crandle was objectively unreasonable—i.e., whether it was “excessive in relation to [its]

purpose. Kingsley, 576 U.S. at 398, 135 S.Ct. at 2473-74.To recap, the critical events

began when Crandle refused to respond to the verbal commands of Sims and

Thompson to back up to the back portion of his cell to allow the officers to retrieve his

breakfast tray and spork during the final cleanup before the shift change. Indeed,

Thompson was attempting to direct Crandle to where he wanted the inmate to go with a

raised and extended arm. Instead of following the officers’ instructions/commands,

                                              9
Case 1:16-cv-00550-MU Document 87 Filed 09/02/20 Page 10 of 12                 PageID #: 413




Crandle assumed a combative/fighting stance—with one foot forward and one back—

and then slapped/hit Thompson’s extended hand/arm hard enough to knock it down

because, according to Crandle, Thompson’s hand was in his way. On reflex, Thompson

delivered two closed fists to Crandle’s face, while Sims delivered one closed fist to

Crandle’s face and one to the left rib cage, and then took Crandle to the ground. The

delivery of these blows took mere seconds. And while Crandle continued to resist the

officers’ attempts to restrain him in handcuffs while on the ground, there was no

testimony that any more punches were thrown by the officers and certainly no testimony

that punches were thrown after Crandle was restrained and complying.

       Crandle’s failure to follow the lawful orders of Sims and Thompson to back up in

his cell so that they could retrieve the tray and spork would have justified some force but

when Plaintiff’s failure is then combined with his decisions to take a fighting stance and

thereafter slap/hit Thompson’s extended hand/arm with enough force to knock the

officer’s hand down, the total of four punches delivered instantaneously by Thompson

and Sims was a permissible use of force given Crandle’s resistance “and the officers’

need to ‘preserve internal order and discipline’ and ‘maintain institutional security.’”

Piazza, supra, 923 F.3d at 954, citing Kingsley, supra, 576 U.S. at 397, 135 S.C.t at

2473. While neither Thompson nor Sims were in fear for their lives at the hands of

Crandle, they were fearful that if they took no action that Crandle may continue to strike

out and injure one or both of them. This fear was credible, particularly in light of

Crandle’s testimony that he slapped Thompson’s extended arm because it was “in [his]

way.” Moreover, there was certainly a security problem at issue not only because of

Crandle’s non-compliance and striking of Thompson but also because had the officers

                                              10
Case 1:16-cv-00550-MU Document 87 Filed 09/02/20 Page 11 of 12                 PageID #: 414




succumbed to Crandle’s defiance and combative actions, the table would have been set

for the ceding of all control of the suicide wedge to the inmates. Furthermore, Crandle’s

minimal injuries (consisting principally of a slightly swollen left jaw) underscore the

reasonableness of the force utilized. And, finally, Sims and Thompson certainly

tempered the amount of force utilized by not continuing to throw punches once Crandle

was taken to the ground. To be sure, Crandle continued to struggle and resist the

officers while they attempted to restrain him in handcuffs; however, there is no

testimony that the officers continued to punch Crandle while on the ground and certainly

no testimony that they punched him once he was restrained in handcuffs. The

undersigned finds that the force used by Sims and Thompson was objectively

reasonable, not excessive, and, thus, not unconstitutional.

       Because the evidence does not establish that excessive force was used against

Crandle (that is, there was no constitutional violation), his failure to intervene claim

(which, from the evidentiary hearing testimony, appears to be asserted against Officer

Sims) fails. Terry v. Bailey, 376 Fed.Appx. 894, 896 (11th Cir. Apr. 27, 2010) (“Prison

correctional officers may be held directly liable under § 1983 if they fail or refuse to

intervene when a constitutional violation occurs in their presence.”).11

       Because Crandle has failed to establish the violation of any constitutional right,

Sims and Thompson are entitled to qualified immunity.




       11
               “Unpublished opinions are not considered binding precedent, but they may be
cited as persuasive authority.” 11th Cir.R. 36-2.

                                              11
Case 1:16-cv-00550-MU Document 87 Filed 09/02/20 Page 12 of 12                 PageID #: 415




                                       CONCLUSION

       Based upon the foregoing, it is ORDERED that Plaintiff James Delester

Crandle’s Fourteenth Amendment excessive use of force and failure to intervene

claim(s) against Sims and Thompson be DISMISSED WITH PREJUDICE because

Crandle has failed to establish the violation of any constitutional right, thereby entitling

the Defendants to qualified immunity.12

       DONE this the 1st day of September, 2020.

                             s/P. Bradley Murray
                             UNITED STATES MAGISTRATE JUDGE




       12
              The Clerk of Court is INSTRUCTED to CLOSE this matter.

                                              12
